The recitals in Bill of Exceptions No. 4 are as follows:
"* * * and the court permitted the State's attorney, Honorable Fred A. White, over the objection of the defendant, to go into detail and force the defendant to tell before the Jury that he had understood that the alleged injured party, Sedatal, was claiming that he, the defendant, had insulted Sedatal's wife, and that in addition to that, that he, the defendant, was accused of insulting another woman whose name is not mentioned."
In the light of the statement of facts, the bill is not regarded as showing error or as exhibiting a transaction in conflict with the rule stated in Hardin's case, 40 Tex. Crim. 208. The State's witness claimed that while at a dance, he was invited by the appellant *Page 373 
to go out for a conversation and that upon doing so he was shot by the appellant without provocation. The appellant, in his testimony, claimed that before leaving the dance, he was assaulted and his coat torn by the injured party; that after going out of the building he complained of this conduct and demanded payment for the injury to his coat; that he was assaulted and believing his life in danger, fired the shots which caused the injury.
State's counsel, in cross-examination, caused the appellant to give an account of the various things that happened at the dance antecedent to the shooting, and it was in that cross-examination, which appears to have offended against no rule of practice, that it was developed that Sedatal, the injured party, was drunk; that he was slapped by a woman named Hebert; that McGee was present in company with the appellant but he could not remember whether he was present at the time that the tearing of the coat took place; that for the purpose of getting his wife to go home he started to enter a room and was told that Mrs. Sedatal was in there drunk and that he could enter if he desired; that he went in to get his wife; that Mrs. Sedatal became angry because he entered the room and said that he had insulted her. The inquiry with reference to the continuance which was initiated by the State appears to have been addressed to the contradiction of the appellant's testimony upon the trial and that in the motion for a continuance touching the presence of McGee. Such an inquiry was offensive to no rule of evidence. On the contrary, it was permissible in cross-examination to make use of the averments in the application for a continuance for the purpose of impeachment upon material matters. Underhill's Crim. Ev., 3rd Ed., Sec. 381. The bill of exceptions is meagre, and the part quoted is more in the nature of a conclusion than details. To ascertain the setting and determine the probable effect of the matters complained of, an examination of the statement of facts is permissible. Plummer v. State, 86 Tex.Crim. Rep.; Martin v. State, 107 Tex.Crim. Rep.; Elkins v. State,101 Tex. Crim. 377.
The motion is overruled.
Overruled. *Page 374